Order reversed, with ten dollars costs and disbursements, and motion to set aside service of summons granted, with ten dollars costs. Upon the proof submitted to the Special Term, the persons served with the summons were not officers or agents of the defendant foreign corporation within section 432 of the Code of Civil Procedure. (Riverside Mills v. Menefee, 237 U. S. 189; Dollar Co. v. Canadian C. & F. Co., 220 N. Y. 270; Coler v. P. B. Co., 146 id. 281; Josephy v. Kansas City, Mexico & Orient Railway, 180 App. Div. 314; Berner v. Collier Co., No. 1, 179 id. 732; Lanzner v. Allyne Brass Foundry Co., Id. 892.) Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concur.